DETAILED ACTION
Advisory Action
The proposed amendment filed on April 8, 2021 has been fully considered and entered.
Response to Arguments
In page 9, second paragraph bridging to page 11, last paragraph of applicant’s remarks, applicant argues that “[T]his rejection is respectfully traversed. ‘Step d)’ of claims 99 and 100 have been amended such so as to make it clearer that each of the labeled hybridized nucleic acids II created in step c) is captured in each of the detection zones of (iii) which have been placed at different positions in the development element. As shown in Fig.5-2 and Fig.4-9, based on the features, each of two (or more) target nucleic acids in a sample are detected based on the same label L I at each of the different detection zones simultaneously” and “[M]ore specifically, Fig. 4-9 shows the feature of the present invention of claim 87, which uses an oligonucleotide R1’ labelled with L1 for a target nucleic acids N1, and an oligonucleotide R1’ labelled with L1 (e.g., colloidal metal (e.g., gold) particle; claims 90 and 91) for a target nucleic acids N2, and detecting respective nucleotide hybrids for target nucleic acids N1 and N2 are simultaneously detected at different locations in the development element by detecting each label L1 for the target N1 and label L1 for the target N2 visually (e.g., like a photograph as shown below). The red line shows the detection of the label L1, colloidal meta (gold) particles, labelled on the oligonucleotide R1 which has hybridized to the target nucleic acids N1, and also the detection of the label L1, colloidal meta (gold) particles, labelled on the oligonucleotide R1’ which has hybridized to the target nucleic acids N2, respectively”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although step d) of claim 99 or 100 in the proposed amendment requires detecting the immobilized labeled hybridized nucleic acids II of step c) captured in each of the detection zones of iii) using the label L1 as an indicator, thereby the two or more nucleic acids are simultaneously detected in each of the different detection zones, without comparing the locations of the labeled hybridized nucleic acids II captured by each of the oligonucleotide R2’ in claim 99 or 100, two or more nucleic acids in a sample cannot be detected on the two or more detection zones only using the label L1 as an indicator as recited in step d) of claims 2, 25, 26, 28, 62-64, 66, 90-96, 99, and 100.
3.	Papers related to this application may be submitted to Group 1600 by facsimile transmission. Papers should be faxed to Group 1600 via the PTO Fax Center. The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 Fax Center number is (571)273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746. The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen, can be reached on (571)272-0731.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 16, 2021